          Case 7:20-cr-00414-VB Document 19 Filed 09/03/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X
                                                               ^.^.

 UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                               VmEO OR TELE CONFERENCE
                       -against-
                                                               20-CR-414 (UA»

Eric Snype
                       Defendant(s).
                                                    -X


Defendant Eric Snype hereby voluntarily consents to participate in the following proceeding via
   videoconferencing or El teleconferencing:


D Initial Appearance Before a Judicial Officer

       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty PWChange of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




/ Sj ^~y/\ ^ ^^ /^G f ^ ^/^r- : ss>/>•
                                     /s/
Def
Defendant's Signature ^. ' • Defen
                               Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

         _Eric Snype                                Susanne Brody
Print Defendant's Name                             Print Counsel's Name



This proceeding was conducted by reliable vid                         •rfcingtecjinology.

       9//3/2020
Date                                                 h^. District J^dge/U.S. Magistrate Judge
